—Judgment unanimously affirmed. Memorandum: The court properly denied the motion to dismiss the indictment based upon the unavailability of an interpreter to aid the defendant in testifying before the Grand Jury. The prosecution had presented sworn testimony that defendant was able to communicate in English, and, in the absence of any evidence to the contrary, the court was justified in finding that it was not necessary to appoint an interpreter to protect defendant’s rights.
We have examined defendant’s other arguments and we find them to be without merit. Moreover, the assertion of prosecutorial misconduct was not preserved for review as a matter of law. (Appeal from judgment of Supreme Court, Erie County, *1002Flynn, J.—burglary, first degree.) Present—Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.